UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4326


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MANUEL RICARDO REYES-FLORES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:12-cr-00132-D-1)


Submitted:   November 19, 2013            Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jenna Turner Blue, BLUE STEPHENS & FELLERS LLP, Raleigh, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Manuel Ricardo Reyes-Flores pled guilty to conspiracy

to distribute and possess with intent to distribute 500 grams or

more of methamphetamine, 21 U.S.C. § 846 (2012).                   He received a

150-month sentence.         On appeal, counsel for Reyes-Flores has

filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), certifying that there are no meritorious issues for

appeal, but questioning whether the district court complied with

the mandates of Fed. R. Crim. P. 11 in accepting Reyes-Flores’

guilty plea and whether Reyes-Flores executed a valid waiver of

his appellate rights.       Although Reyes-Flores was notified of his

right to file a pro se supplemental brief, he has not done so.

We affirm.

            Although    counsel      raises    the   issue    of     whether    the

appellate    waiver    is   valid,     the    Government     has   not   filed     a

response in this court invoking the appellate waiver.                          Thus,

despite   the   existence    of   an    appeal    waiver,     this    court    will

conduct   the   required     Anders     review.      See     United    States    v.

Poindexter, 492 F.3d 263, 271 (4th Cir. 2007) (noting that if

the Government does nothing in response to an Anders brief in a

case where the appellant has waived his right to appeal, the

court will perform the required Anders review); see also United

States v. Metzger, 3 F.3d 756, 757–58 (4th Cir. 1993) (holding

that the Government’s failure to assert an appeal waiver as a

                                        2
bar to the appeal constitutes a waiver of reliance on the appeal

waiver).

               Counsel also questions the adequacy of the Rule 11

hearing.        Because     Reyes-Flores              did    not     move    in    the    district

court to withdraw his guilty plea, any error in the Rule 11

hearing is reviewed for plain error.                         United States v. Martinez,

277 F.3d 517, 525–26 (4th Cir. 2002).                         To establish plain error,

he “must show: (1) an error was made; (2) the error is plain;

and (3) the error affects substantial rights.”                               United States v.

Massenburg,       564 F.3d 337,    342–43          (4th    Cir.     2009)      (reviewing

unpreserved Rule 11 error).                     “The decision to correct the error

lies     within     [this        court’s]             discretion,          and     [the     court]

exercise[s] that discretion only if the error seriously affects

the    fairness,        integrity          or     public       reputation          of     judicial

proceedings.”       Id. at 343 (internal quotation marks omitted).

               Reyes-Flores          has        not     presented           any    evidence      or

argument to demonstrate plain error.                         Indeed, the record reveals

that     the     district       court           fully       complied        with     Rule       11’s

requirements       during       the    plea       colloquy,          ensuring      that     Reyes-

Flores’ plea was knowing and voluntary, that he understood the

rights he was giving up by pleading guilty and the sentence he

faced,    and     that    he    committed             the    offense        to    which    he   was

pleading       guilty.         We     conclude         that        Reyes-Flores’         plea    was

knowing, voluntary, and supported by a sufficient factual basis.

                                                  3
           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                     This court

requires that counsel inform Reyes-Flores, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Reyes-Flores requests that a petition be

filed,   but    counsel    believes     that   such    a   petition     would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on Reyes-Flores.                     We dispense with

oral   argument    because      the    facts   and    legal    contentions      are

adequately     presented   in    the    materials     before    this   court    and

argument would not aid the decisional process.


                                                                         AFFIRMED




                                         4